Citation Nr: 0313446	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1999 by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2000, the 
Board remanded this case in order to obtain additional 
evidence.  Further development of the evidence with regard to 
the issue identified above was thereafter accomplished by the 
Board by memorandum.  The case is again before the Board for 
appellate consideration.


REMAND

As noted above, the Board recently undertook further 
development of the veteran's claim, and in particular 
obtained VA examination of the veteran, in May 2003, with 
regard to the possible etiology of a pulmonary disorder; the 
report of this examination has been associated with his 
claims file.  Inasmuch as this evidence has not been 
considered by the RO, and no waiver of such consideration is 
of record, the case must be returned to the RO for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003).

This case is accordingly REMANDED for the following:

The RO should review all evidence 
associated with the claims file 
subsequent to March 2002, when the most 
recent Supplemental Statement of the Case 
(SSOC) was issued, and determine whether 
service connection for a pulmonary 
disorder can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with another SSOC, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of the 
claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




